Citation Nr: 1105419	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  00-17 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for arthritis of the shoulders.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1964 and 
on active duty for training (ACDUTA) from September 1966 to 
October 1966.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

Following the May 2006 decision of the United States Court of 
Appeal for Veterans Claims (Court) to vacate the Board's February 
2004 decision, (which had determined that new and material 
evidence had not been received to reopen the claim of service 
connection for arthritis of the shoulders and for a left knee 
disability), the claims were remanded by the Board in a February 
2007 rating decision for development to include proper VCAA 
notification pursuant to Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and Kent v. Nicholson, 20 Vet. App. 1 
(2006).

In a February 2008 decision, in pertinent part, the Board failed 
to reopen the Veteran's claim for service connection for 
arthritis of the shoulders on the basis that new and material 
evidence had not been submitted.  The Veteran appealed the 
Board's decision to the Court.  In an April 2010 memorandum 
decision, the Court vacated the Board's decision on this issue, 
and remanded this matter to the Board for development and 
readjudication. 

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The most recent and final denial of this claim was the Board's 
decision dated in June 1998.  Therefore, the Board must determine 
if new and material evidence has been submitted since the Board's 
June 1998 decision.  See 38 U.S.C.A. § 5108.  

The evidence of record at the time of the Board's June 1998 
decision included an October 1966 VA separation examination 
report (from ACDUTRA), showed that the Veteran's musculoskeletal 
system and upper extremities were clinically evaluated as normal.  
An accompanying "report of medical history" showed that the 
Veteran reported having "arthritis or rheumatism," and that he 
denied having a "painful or 'trick' shoulder or elbow," or "bone, 
joint or other deformity."  The history notes "arthritis both 
shoulders - treated by disp[ensary]."

The Veteran has argued that he had arthritis of the shoulders 
secondary to exposure to cold weather while in Florida on 
ACDUTRA.  He had previously reported that it was present during 
his active duty.  Significantly, however, a 1965 VA examination 
and X-ray was normal.

Specifically, in an October 2004 statement, the Veteran asserted 
that during a period of ACDUTRA in 1964, 1965 or 1966, he was 
treated for shoulder problems at the dispensary in Eglin Air 
Force Base in Florida.

In a September 2010 statement, the Veteran's representative noted 
that the Veteran served in the Army Ranger School at Camp Rudder, 
Elgin Air Force Base.  He asserted that the Veteran was treated 
for injuries at the Ranger School by the medical facilities at 
Elgin Air Force Base.

In the April 2010 CAVC memorandum decision, the Court pointed out 
that while the Board found that there was no indication of any 
relevant records the RO failed to obtain, the Board did not 
address the Veteran's October 2004 request to obtain active duty 
treatment records for when he was reportedly treated for shoulder 
problems at the dispensary in Eglin Air Force Base in Florida.  
It is noted that an attempt had been made to obtain these records 
by the Board, by remand of April 1994, and that no records were 
found.  That was not explained in the decision herein at issue.  
Accordingly, the Court found that further evidentiary development 
was warranted in order to assist the Veteran.

It is also noted that recent information from the Veteran and his 
attorney indicates that he was treated at the Winston-Salem VA 
Medical Center (VAMC) for arthritis in 1965.  While the 1965 
examination is on file, no request for other records from that 
date appears to have been made.

Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Thus, in light of the Court's decision, the Board finds that this 
issue must be remanded for the purpose of attempting to obtain 
the Veteran's treatment records from his ACDUTRA duty while at 
Camp Rudder and Elgin Air Force Base from 1964, 1965 and 1966.  
Any duty in 1964 and 1965 should also be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to 
provide pertinent information as to the 
claimed dates of training in 1964 and 1965, 
so that an attempt may be made to verify 
this training.  If pertinent information is 
received, attempted verification should be 
made through appropriate authorities.  If 
appellant indicates there was no training 
during those years, or if he does not 
provide information to allow for 
verification, no further action needs to be 
undertaken.  If attempts are made, the 
claims folder should contain the attempts 
made.

2.  The RO/AMC should attempt to obtain the 
Veteran's complete records from Camp Rudder 
and Eglin Air Force Base in Florida, to 
include from the dispensary for the years 
1964, 1965 and 1966 (especially the 
verified training in 1966).  The requests 
should continue either until the records 
are obtained or it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records would 
be futile.  All efforts to obtain these 
records should be fully documented, and any 
Federal facility should provide a negative 
response if records are not available.

3.  Contact the VAMC in Winston-Salem and 
request any medical records from 1965-1970.  
If there is no indication that appellant 
was treated during that time, that should 
be set out.  If records are not found, the 
attempts taken to find the records should 
be documented by the VAMC and associated 
with the claims folder.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



